DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 6 and 8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kamath et al. (US Pub. 2003/0103460).
Regarding claims 1 and 6, Kamath teaches a wireless device comprising: a transmitter (114 in Figure 1); a receiver (114 in Figure 1); and a processor (120 in Figure 1); the processor configured to monitor a status of an amount of data in at least one buffer for transmission (“Data Size” 210 in Figure 2, see also “the amount of data queued at buffer 200” in [0028]); the processor further configured to determine a first indication of additional capacity for transmission (“Window Size” 214 in Figure 2, see also “the unused space available for receiving more data at buffer 200” in [0028]); the processor and the transmitter configured to transmit at least one signal with the first indication of additional capacity for transmission and a second indication based on the monitored buffer status (“generate and send Flow Indication Message to BSC” in step 412 in Figure 4, see also “the flow indication message is transmitted after a threshold number of data packets have been transmitted from the buffer. In the present embodiment, the flow indication message can also comprise the buffer window size in addition to the last packet ID.” in [0031]); and the processor and the transmitter configured to transmit data of the at least one buffer (“out to mobile” 204 in Figure 2).
Regarding claims 3 and 8, Kamath teaches a response to the at least one signal is received (“The flow indication message is then transmitted to the base station controller which utilizes the information, i.e. the buffer window size and the packet ID, to determine how much data it can transmit to the buffer and which data packet should be transmitted next.” in [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 5, 7, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamath et al. in view of Hwang (US Pub. 2003/0228876).
Regarding claims 2 and 7, Kamath teaches the limitations in claims 1 and 6 as shown above.  Kamath, however, does not teach the transmitted data is transmitted in accordance with a modulation and coding scheme.  Hwang teaches the transmitted data is transmitted in accordance with a modulation and coding scheme (“adaptive modulation and coding (AMC)” in [0002].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kamath to have the transmitted data is transmitted in accordance with a modulation and coding scheme as taught by Hwang in order to support High Speed Downlink Packet Access (HSDPA) [0002]. 
Regarding claims 4 and 9, Hwang teaches the receiver is configured to receive ACK/NACK information for previously transmitted data (“After receiving the user data on HS-DSCH, the UE sends a CQI and/or ACK/NACK on the uplink HS-DPCCH as a feedback signal” in [0040]).
Regarding claims 5 and 10, Hwang teaches the wireless device is a Node B (“Node B” in [0040]).
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
In pages 7-10, the applicant argues that the prior art does not teach transmitting at least one signal with the first indication of additional capacity for transmission and a second indication based on the monitored buffer status.  
Kamath teaches at least one signal with the first indication of additional capacity for transmission (“the buffer window size” in [0031]) and a second indication based on the monitored buffer status (“the buffer window size” in [0031]).  The claim language does not recite the first indication and the second indication being distinct (for example, by including “wherein the first indication and the second indication are separate and distinct”).  The rejection would be withdrawn if the claims are amended to recite such limitation.  
In conclusion, it is the examiner’s opinion that the rejection of claims under 35 USC 102/103 is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Massie et al. (US Pub. 2002/0154612) teaches a NodeB using buffer memory to store the two most recent data.

    PNG
    media_image1.png
    893
    1279
    media_image1.png
    Greyscale

Takase et al. (US 5,809,012) teaches monitoring buffer capacity and sending an alert when the buffer is almost full.

    PNG
    media_image2.png
    832
    1338
    media_image2.png
    Greyscale

Omura et al. (US 6,430,620) teaches monitoring vacant capacity of the receiving buffer and requesting transmission rate change (“Namely, the rate change requesting means 413 of the client 470 constantly monitors the vacant capacity of the receiving buffer 412 and, when it detected a decrease of vacant capacity from prescribed set value (20% of the total capacity of receiving buffer, for example), notifies the packet transmitting means 411 of a request for change of rate for lowering the send rate together with the requested rate.” in Column 8 Line 31-37).

    PNG
    media_image3.png
    861
    1404
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414